CLARK, J.
The Sheriffs Office of Palm Beach County appeals the final order of the Public Employees Relations Commission which determined that the Sheriffs Office violated section 447.501(1), Florida Statutes by refusing to process a former deputy’s grievance to arbitration. The PERC ruled that the “Last Chance Contract” entered into by the Sheriffs Office and the former deputy prior to the termination action did not constitute a waiver of all the former deputy’s avenues to contest the termination and in this case, did not waive his right to grieve his termination under the grievance and arbitration clause of the collective bargaining agreement. The Commission ordered the Sheriffs Office to cease certain actions and to process the former employee’s grievance to arbitration.
Finding no grounds to reverse under sections 120.68(7) or 447.504(2), Florida Statutes, the Commission’s order is AFFIRMED.
BENTON, C.J., concurs; MAKAR, J., concurs with opinion.